Citation Nr: 1402268	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for post-concussion syndrome (claimed as head injury).

2.  Entitlement to an initial compensable rating for status post fracture of ribs 6, 7, and 8. 

3.  Entitlement to an initial rating in excess of 10 percent for a scar of the left temple. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1961 to May 1963.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The case was previously before the Board in July 2013 when it was remanded to allow for the scheduling of a hearing before the Board at the RO.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO in October 2013.  A transcript of the hearing is of record.    

The issue of entitlement to an increased initial rating for post-concussion syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's status post fracture of ribs 6, 7, and 8 is manifested by intermittent pain and subjective tenderness; there is no removal or resection of the ribs, no objective evidence of muscle injury or damage, and no lung disease.

2.  The Veteran's left temple scar manifests only one characteristic of disfigurement, is not the result of a burn injury, and is superficial, stable, and does not encompass an area greater than 929 square centimeters (sq. cm.) or result in limitation of motion or functional impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for status post fracture of ribs 6, 7, and 8 have not been met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5297 (2013).

2.  The criteria for an initial rating in excess of 10 percent for a scar of the left temple have not been met.  38 U.S.C.A. § 1151; 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2007 & 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).



Rib Fractures

Service connection for status post fracture of ribs 6, 7, and 8 was granted in the March 2007 rating decision on appeal with an initial noncompensable evaluation assigned effective July 19, 2006.  The Veteran contends that a compensable rating is warranted as his ribs have manifested intermittent pain since the in-service fractures. 

The Veteran's rib fractures are currently rated as noncompensably disabling by analogy to Diagnostic Code 5297 for removal of the ribs.  Under this diagnostic code, a 10 percent rating is warranted for removal of one rib or resection of two or more ribs without regeneration.  A 20 percent rating is warranted for removal of two ribs; a 30 percent rating is warranted for three or four ribs; a 40 percent rating is warranted for five or six ribs; and a 50 percent rating is warranted for more than six ribs.  38 C.F.R. § 4.72, Diagnostic Code 5297 (2013).

The Board finds that a compensable rating is not warranted.  The Veteran testified in October 2013 that he experiences pain in his ribs, but has clearly never had any ribs removed or resected.  Subjective tenderness of the ribs was observed by the January 2007 VA contract examiner, but the Veteran reported experiencing only occasional pain of the ribs approximately once a week.  The March 2009 VA examiner found that there was no tenderness to the ribs upon physical examination or any residuals of the service-connected fractures, and the Veteran has not undergone any treatment for the condition.  In short, the record contains no objective evidence of any disability or deformity involving ribs 6, 7, or 8.  The Board has considered the Veteran's complaints of intermittent pain, but as there is no accompanying physical disability, finds that the condition most nearly approximates the current noncompensable evaluation.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  There is no evidence that the Veteran experiences a muscle injury or lung disease resulting from his rib fractures and no evidence of functional impairment.  The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Scar Left Temple

Service connection for a scar of the left temple was granted in the March 2007 rating decision on appeal with an initial 10 percent evaluation assigned effective July 19, 2006.  The Veteran contends that an increased rating is warranted as his left temple scar is painful to the touch, does not have a smooth texture, and swells during headaches. 

Scars are rated under 38 C.F.R. § 4.118, as disorders of the skin under Diagnostic Codes 7800-7805.  While the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; however, these regulations apply only to claims filed on or after October 23, 2008, or when requested by the Veteran.  Although the Veteran did not specifically request review under the revised criteria, he did request a review of his disability rating when he appealed initial disability evaluation assignment.  The Board has an obligation to consider all potentially applicable provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes his benefits.  Schafrath, 1 Vet. App. at 589; Bradley v. Peake, 22 Vet. App. 280 (2008).  The revised diagnostic criteria are potentially applicable for purposes of establishing an appropriate rating from October 23, 2008 onward and will be considered by the Board from that date.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's left temple scar is currently rated as 10 percent disabling under Diagnostic Code 7800 (2007), pertaining to disfigurement of the head, face, or neck.  Under this diagnostic code, a 10 percent rating is assigned with one characteristic of disfigurement of the head, face, or neck.  The eight characteristics of disfigurement are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2007 & 2013).

In the March 2007 rating decision on appeal, the Veteran's left temple scar was assigned an initial 10 percent evaluation under Diagnostic Code 7800 as it manifested one characteristic of disfigurement; it was depressed upon VA contract examination in January 2007.  

The Board finds that an increased rating is not warranted at any time during the claims period under the former or current versions of Diagnostic Code 7800.  The current version of the diagnostic code is identical to the pre-2008 provision except that it also pertains to burn scars of the head, face, or neck.  Both versions of the diagnostic code provide for an increased 30 percent rating with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.   Higher ratings require more than three characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007 & 2013).  

It is clear that the Veteran's left temple scar does not manifest more than one characteristic of disfigurement.  During the March 2009 VA examination, it measured only .5 cm at its widest point and was only 2.5 cm in length.  It was not adherent to the underlying tissue, hypo-or hyper-pigmented, and did not manifest any abnormal texture.  Similar findings were made at the January 2007 VA contract examination, though the scar was characterized as depressed.  It is clear that it has not caused soft tissue damage, affected the skin around it, or resulted in any actual disfigurement of the face such as gross distortion or asymmetry.  The Board has considered the Veteran's testimony regarding the texture and swelling of his scar, but finds that the objective medical evidence, including the findings of the two VA examiners, outweighs his statements.  A rating in excess of 10 percent is therefore not warranted under either version of Diagnostic Code 7800.  

The Board also finds that a rating in excess of 10 percent is not possible based on the other criteria for rating scars.  The Veteran is currently in receipt of the maximum rating possible under Diagnostic Codes 7802 (2007 & 2013), 7803 (2007), and 7804 (2007).  While higher ratings are possible under the other scar criteria, the Board finds that they are inapplicable to the current claim.  The Veteran testified in October 2013 that his left temple scar was painful, but Diagnostic Code 7804 (2013) requires the presence of three or four unstable or painful scars for a rating above 10 percent.  The Veteran  is only service-connected for one scar of the left temple.  Additionally, the left temple scar is stable, superficial, does not involve an area greater than 929 sq. cm, is not the result of a burn, and does not cause limited motion or functional impairment.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's past rib fractures do not manifest any objective residual disability and his left temple scar is depressed and painful without any limitation or impairment to function.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable due to his status post rib fractures and left temple scar.  There is no medical evidence that the Veteran's service-connected conditions interfere with employment, and he has not reported losing any time from work or being unable to perform work duties due to the disabilities.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected rib fractures or scar.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial disability ratings assigned following awards of service connection for rib fractures and a left temple scar.  The claims for service connection for the disabilities on appeal are now substantiated and the filing of a notice of disagreement (NOD) as to the March 2007 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The October 2009 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations assigned by the RO.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claims in January 2007 and March 2009.

The Board also finds that VA has complied with the July 2013 remand orders of the Board.  In response to the Board's remand, the Veteran was provided a hearing before the undersigned VLJ at the RO in October 2013.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial compensable rating for status post fracture of ribs 6, 7, and 8 is denied.

Entitlement to an initial rating  in excess of 10 percent for a scar of the left temple is denied. 


REMAND

The Board finds that additional development is necessary before a decision can be rendered on the remaining issue on appeal.  The Veteran's post-concussion syndrome was initially rated by analogy to 38 C.F.R. § 4.124a, Diagnostic Code 8045 (for traumatic brain injury (TBI)) and is currently evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9304, for dementia due to head trauma.  The schedular criteria for rating TBIs was changed during the pendency of the Veteran's appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The changes are effective from October 23, 2008, and apply to claims filed on and after that date.  Although the Veteran's claim for an increased initial rating was filed prior to that date, claimants whose residuals of a TBI are rated by VA under the previous version of 38 C.F.R. § 4.124a, Diagnostic Code 8045 are permitted to request review under the new criteria, irrespective of whether the disability has worsened since the last review or whether VA receives any additional evidence.  

Although the Veteran did not specifically request review under the revised criteria, the Board will interpret his disagreement with the March 2007 rating decision's initial rating assignment as requesting review under all potentially applicable provisions of law and regulation.  See Schafrath, supra.  The revised diagnostic criteria are potentially applicable for purposes of establishing an appropriate rating from October 23, 2008, onward.  Therefore, the adjudication of the Veteran's claim of entitlement to an increased rating for post-concussion syndrome, rated by analogy to Diagnostic Code 8045 and Diagnostic Code 9304, must reflect consideration of both the old and the new criteria.  Hart, 21 Vet. App. at 505.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an examiner with the appropriate expertise to determine the severity of the Veteran's post-concussion syndrome and its accompanying manifestations.  

The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should identify all current manifestations of the service-connected post-concussion syndrome and specifically note the presence or absence and severity of the main areas of dysfunction listed in the current criteria for rating TBIs under Diagnostic Code 8045, including cognitive impairment, subjective symptoms, and emotional/behavioral dysfunction.  

The RO should also schedule any additional examinations identified by the VA examiner as necessary to determine the severity of the Veteran's post-concussion syndrome (such as a psychiatric examination).

2.  Thereafter, readjudicate the claim, to include consideration of the current version of Diagnostic Code 8045 from October 23, 2008 onward.  If the benefit sought is not fully granted, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond, before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


